Exhibit 10(j)(15)
 
AMENDMENT NO. 14
TO
ALLTEL CORPORATION PENSION PLAN
(January 1, 2001 Restatement)


WHEREAS, Alltel Corporation (the "Company") maintains the Alltel Corporation
Pension Plan, as amended and restated effective January 1, 2001, and as
subsequently amended (the "Plan"); and


WHEREAS, the Company desires further to amend the Plan;


NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan,
effective as set forth herein, in the respects hereinafter set forth:


Part A


1. Effective for periods on or after April 22, 2005, the Plan is amended to
change all references of "ALLTEL" to "Alltel".


2. Effective for periods on or after April 22, 2005, Section 1.28 of the Plan is
amended to provide as follows:


Plan


The Alltel Corporation Pension Plan, as set forth herein and as may be amended
from time to time. Where the context requires, Plan and provisions herein shall
refer to the provisions of the Plan as in effect as of the relevant time.


Part B


3. Effective as of December 31, 2004, Section 4.01(c) of Appendix MM to Section
13.37 of the Plan is amended to provide as follows:



 
(c)
Prior to its reduction as set forth in paragraph (b) above, the Benefit shall be
computed as an amount payable for the life of the Member equal to the Benefit
set forth in (1) or (2) below, whichever is applicable, but, in no event less
than the amounts determined under (3), (4), or (5) below, whichever is
applicable.

 

 
(1)
Reserved.

            (2)          (A-1) Monthly retirement Benefits for Members who
retire from those job classifications listed in Table I below shall be in
accordance with the Pension Band
 assigned to the Member's job classification and the provisions of
Section (2)(A-6) below:
 
 
 
TABLE I

 
PENSION BAND CLASSIFICATIONS
(Effective January 1, 2005)
 

 Job Classification 
 Pension Band
       Accounting Machine Operator
 7
 
 Advanced Clerical
 7
 
 Assignment Clerk
 7
   Building Maintenance Mechanic
 17
   Building Service Attendant
 7
   Building Service Attendant and Monitor
 7
 
 Cable Technician
18
   Cellular/Phone Center Technician
 17
 
 Clerk (formerly Clerk-Typist)
7
 
 Construction Technician (formerly Technician-Network Construction)
18
 
 Customer Service Technician (formerly Technician-Customer Fulfillment)
18
   Facility Technician
18
   Frame Attendant
 8
 
 Large Systems Technician
 19
 
 Mail Carrier/Coin Collector
  7
   Mail Clerk
  7
   Materials Distribution Specialist
  10
   Service Representative
  9
   Small Systems Technician
  16
   Special Service Test Technician (formerly Tech.-Service Assurance)
  18
   Technician - Digital Services
  18
   Technician - Network Switching
  18
   Technician - Network Transport
   18
   Wire Installation Technician
  7
   Wire Technician
  7
 


 
 
 


[CONTINUED NEXT PAGE]

2

--------------------------------------------------------------------------------





PENSION BAND CLASSIFICATIONS
(Effective October 16, 2001 to December 31, 2004) (HISTORICAL)


 

 Job Classification
 Pension Band
     
 Accounting Machine Operator
  3
(5*)  
 (7**)   Advanced Clerical
 4
        (6*)
 (7**)
 Apparatus Service Attendant
 1
      (8*)  (7**)  Assignment Clerk
 5
 (7**)
   Building Maintenance Mechanic - Lincoln & Territory
 17
     Building Service Attendant
 1
      (5*)  (7**)  Building Service Attendant and Monitor
 1
      (5*)  (7**)  Cable Technician
 18
     Cellular/Phone Center Technician
 17
     Clerk-Typist
 2
      (5*)  (7**)  Commercial Representative - Lincoln & Territory
 18
   
 Commercial Representative - Lincoln & Territory
 21
     Computer Operator
 5
 (7**)
   Control Clerk
 13
     Copy Center Operator
 11
     Customer Service Technician - Lincoln & Territory
 17
     Data Communications Technician
 18
     Data Entry Operator
 1
      (5*)  (7**)  Dispatcher
 19
     Distribution Center Attendant
 4
      (9*)  (7**)  Distribution Center Clerk
 5
 (7**)
   Distribution Center Trucker
 12
     Driver - Construction
 16
     Electronic Repair Center Radio Technician
 19
     Electronic Repair Center Technician
 18
     Equipment Operator
 16
     Equipment Repair Technician
 17
     Equipment Service Attendant
 4
 (11*)
 (7**)  Facilities Support Representative                            
 9
     Facility Technician - Lincoln & Hastings
 18
     Fleet Services Attendant
 3
      (8*)  (7**)  Fleet Services Mechanic
 17
     Frame Attendant - Lincoln & Territory
 8 
     General Clerk
 11
     General Repair Center Stock Clerk
 17
     Group Leader (Wage Schedule 01)
 18
     Group Leader (Wage Schedule 03)
 19
     Group Leader (Wage Schedule 11)
 17
     Group Leader (Wage Schedule 14)
 4
      (8*)  (7**)  Group Leader (Wage Schedule 15)
 5
 (10*)
 (7**)  Group Leader (Wage Schedule 21)
 1
      (5*)  (7**)  House Service Attendant
 1
      (2*)  (7**)  Lamp and Key Technician
 17
     Large Systems Technician
 19
                                            3                Lounge Room
Attendant
 1
   (2*)  
 (7**)  Mail Carrier/Coin Collector
 6
  (7**)
   Mail Clerk
 1
(7**)
 
 Materials Distribution Specialist - Seasonal
 1
 (7**)
   Materials Distribution Specialist Level 1
 10
     Materials Distribution Specialist Level 2
 10
     Materials Transportation Specialist Level 1
 12
     Materials Transportation Specialist Level 2
 12
     Network Analyst
 19
     Network Construction - Seasonal
 1
 (7**)
   Network Helper - Lincoln & Territory
 5
 (7**)
   Network Radio Technician - Lincoln & Territory
 19
     Network Technician - Lincoln & Territory
 18
     Outside Plant Technician
 16
     PBX Operator
 5
 (7**)
   PBX Technician - Lincoln & Territory
 18
     Receiving Clerk
 5
 (11*)
 (7**)  Receptionist
 1
 (7**)
   Repair Service Attendant
 8
     Senior Clerk - Lincoln & Territory
 18
     Service Clerk
 5
 (7**)
   Service Representative
 9
 
   Shipping Clerk
 5
 (11*)
 (7**)   Small Systems Technician
 12
       (13 effective 05/01/02)    (16 effective 05/20/02)  Stenographer
 3
 (5*)
 (7**)  Technician - Customer Fulfillment Level 1
 18
     Technician - Customer Fulfillment Level 2
 18
     Technician - Digital Services Level 1
 18
     Technician - Digital Services Level 2
 18
     Technician - Network Construction Level 1
 18
     Technician - Network Construction Level 2
 18
     Technician - Network Switching Level 1
 18
     Technician - Network Switching Level 2 
 18
     Technician - Network Transport Level 1
 18
     Technician - Network Transport Level 2
 18
     Technician - Service Assurance Level 1
 18
     Technician - Service Assurance Level 2
 18
     Telephone Repair Center Test Technician
 18
     Toll Investigation Clerk
 6
 (7**)
   Tool and Furniture Repairer
 17
     Trouble Analyst
 18
     Wire Installation Technician
 1
 (7**)
   Wire Technician
 3
 (7**)
 

 
*  Pension Band numbers in parenthesis are applicable only to members who have
been in the job classification continuously from October 15, 1983.


**   This Pension Band applies to all Members who are Active Employees as of
January 1, 2005.
 
4

--------------------------------------------------------------------------------


 
(A-2)   As similarly situated new job classifications are adopted by the
Employer, or existing job classifications are deleted by the Employer, the
 Committee may, by resolution, incorporate such additions or deletions
appropriately into Table I above.
 
(A-3)   The retirement Benefit of a Member promoted or transferred to a job
classification in a higher Pension Band shall be determined for all years
of service on the basis of the monthly Benefit of the higher band after 60
consecutive months in such band. In the event a period of 60 consecutive months
is not completed subsequent to such promotion or transfer, the monthly Benefit
shall be determined on the basis of the Pension Band from which such Member was
first promoted or transferred during such 60-month period for all service prior
to such promotion or transfer, plus the monthly Benefit of the band or bands to
which promoted or transferred for all service in such band or bands. For
purposes of this paragraph, promotions and transfers are defined as changes in
job classification or location involving a change to a higher Pension Band.
 
(A-4)   The retirement Benefit of a Member who was demoted or transferred to a
job classification in a lower Pension Band will be determined for all
years of service on the basis of the monthly benefit of the higher band, as in
effect at the time of the demotion or transfer, until such time as the monthly
Benefit of the lower band produces a higher benefit, providing the Employee had
been in the higher band for a period of at least 60 consecutive months. If the
period of Credited Service in the higher band was less than 60 consecutive
months, the retirement Benefit for that portion of the Member's Credited Service
shall be determined at the greater of:
 
the then current monthly Benefit of the higher band, as in effect at the time of
the demotion or transfer; or the current monthly Benefit applicable to the lower
band;
 
and the remaining portion of the Member's Credited Service shall be determined
at the current monthly Benefit rate applicable to the lower band. For purposes
of this paragraph, demotions and transfers are defined as changes in job
classification or location involving a change to a lower Pension Band.
 
(A-5)   The retirement Benefit of a Member promoted, demoted, or transferred
after December 31, 1980, to a job classification listed in Table I above
from another job classification not so listed, and who then retires within 60
months, shall be the sum of (i) the retirement Benefit determined under the
provisions of the Plan other than this Appendix MM as of the last day in the
former non-listed job classification; plus (ii) the amount determined under the
provisions of this subsection (2)(A) for Credited Service in the
 
5

--------------------------------------------------------------------------------


 
new job classification. If such Member retires more than 60 months after such
promotion, demotion, or transfer, the retirement Benefit shall be the greater of
(i) the amount determined under the provisions of this subsection (2)(A) for all
years of service, or (ii) an amount determined in the manner described above for
a Member who retires within 60 months after such promotion, demotion, or
transfer.
 
(A-6)   The tables in this Section set forth monthly retirement values per year
of Credited Service for each Pension Band and are applicable to
retirements commencing in the years as specified in the tables. The three
columns in each table set forth values, by year of retirement, to be multiplied
by the applicable number of years of Credited Service.
 
(i)     The rates in column (1) are applicable to the first 25 years, or portion
thereof.
 
(ii)    The rates in column (2) are applicable only to the next succeeding 5
years, or portion thereof (years 25.001 through 30).
 
(iii)    The rates in column (3) are applicable only to the years in excess of
30.
 
Monthly retirement Benefits shall be equal to the sum of the products of (i),
(ii), and (iii) above.
 


 


 


 
[CONTINUED NEXT PAGE]
 

6

--------------------------------------------------------------------------------



TABLE II
OF APPENDIX MM

 
TABLE OF MONTHLY RETIREMENT BENEFITS
APPLICABLE TO RETIREMENTS COMMENCING DUE TO TERMINATION OF EMPLOYMENT ON OR
AFTER
JANUARY 1, 2005 AND PRIOR TO JANUARY 1, 2006



 
(1)
(2)
(3)
PENSION
FIRST 25
YEARS 25.001
YEARS AFTER
BAND
YEARS
THROUGH 30
30.001
       
1 - 6
No Longer Used
No Longer Used
No Longer Used
7
33.52
35.22
36.89
8
34.66
36.39
38.15
9
35.80
37.59
39.37
10
36.90
38.79
40.60
11
38.03
39.96
41.86
12
39.16
41.13
43.07
13
40.31
42.31
44.34
14
41.46
43.49
45.57
15
42.54
44.69
46.80
16
43.68
45.88
48.05
17
44.81
47.03
49.30
18
45.93
48.25
50.51
19
47.04
49.40
51.77
20
48.20
50.61
53.05
21
49.33
51.81
54.25



 

7

--------------------------------------------------------------------------------



TABLE II
OF APPENDIX MM


TABLE OF MONTHLY RETIREMENT BENEFITS
APPLICABLE TO RETIREMENTS COMMENCING DUE TO TERMINATION OF EMPLOYMENT ON OR
AFTER
JANUARY 1, 2006 AND PRIOR TO JANUARY 1, 2007



 
(1)
(2)
(3)
PENSION
FIRST 25
YEARS 25.001
YEARS AFTER
BAND
YEARS
THROUGH 30
30.001
       
1 - 6
No Longer Used
No Longer Used
No Longer Used
7
34.19
35.92
37.63
8
35.35
37.12
38.91
9
36.52
38.34
40.16
10
37.64
39.57
41.41
11
38.79
40.76
42.70
12
39.94
41.95
43.93
13
41.12
43.16
45.23
14
42.29
44.36
46.48
15
43.39
45.58
47.74
16
44.55
46.80
49.01
17
45.71
47.97
50.29
18
46.85
49.22
51.52
19
47.98
50.39
52.81
20
49.16
51.62
54.11
21
50.31
52.85
55.34



 

8

--------------------------------------------------------------------------------



TABLE II
OF APPENDIX MM


TABLE OF MONTHLY RETIREMENT BENEFITS
APPLICABLE TO RETIREMENTS COMMENCING DUE TO TERMINATION OF EMPLOYMENT ON OR
AFTER
JANUARY 1, 2007 AND SUBSEQUENT YEARS



 
(1)
(2)
(3)
PENSION
FIRST 25
YEARS 25.001
YEARS AFTER
BAND
YEARS
THROUGH 30
30.001
       
1 - 6
No Longer Used
No Longer Used
No Longer Used
7
34.87
36.64
38.38
8
36.06
37.86
39.69
9
37.25
39.11
40.96
10
38.39
40.36
42.24
11
39.57
41.58
43.55
12
40.74
42.79
44.81
13
41.94
44.02
46.13
14
43.14
45.25
47.41
15
44.26
46.49
48.69
16
45.44
47.74
49.99
17
46.62
48.93
51.30
18
47.79
50.20
52.55
19
48.94
51.40
53.87
20
50.14
52.65
55.19
21
51.32
53.91
56.45



 

9

--------------------------------------------------------------------------------





TABLE II
OF APPENDIX MM
(CONTINUED)
 
TABLE OF MONTHLY RETIREMENT BENEFITS
APPLICABLE TO RETIREMENTS COMMENCING JANUARY 1, 2002 THROUGH
DECEMBER 31, 2004 (HISTORICAL)



 
(1)
(2)
(3)
PENSION
FIRST 25
YEARS 25.001
YEARS AFTER
BAND
YEARS
THROUGH 30
30.001
       
1
$26.22
$27.54
$28.84
2
27.31
28.71
30.07
3
28.45
29.87
31.30
4
29.57
31.02
32.52
5
30.66
32.18
33.70
6
31.77
33.33
34.93
7
32.86
34.53
36.17
8
33.98
35.68
37.40
9
35.10
36.85
38.60
10
36.18
38.03
39.80
11
37.28
39.18
41.04
12
38.39
40.32
42.23
13
39.52
41.48
43.47
14
40.65
42.64
44.68
15
41.71
43.81
45.88
16
42.82
44.98
47.11
17
43.93
46.11
48.33
18
45.03
47.30
49.52
19
46.12
48.43
50.75
20
47.25
49.62
52.01
21
48.36
50.79
53.19






 
(B)      Reserved.
 

 
(3)
With respect to an Employee who has completed 20 years of Credited Service, the
minimum normal retirement Benefit shall be One Hundred

     

   10

     

    and Fifty Dollars ($150) per month. Effective January 1, 1979, the minimum
monthly normal retirement Benefit with respect to an Employee who has completed
at least 20 years of Credited Service shall be the amount stated in the
following table:

 
 
TOTAL YEARS OF
 CREDITED SERVICE
 
 
MINIMUM
MONTHLY BENEFIT
 
20 But Less Than 21 Years
 
$152.50
 
21 But Less Than 22 Years
 
162.50
 
22 But Less Than 30 Years
 
170.00
 
30 But Less Than 40 Years
 
180.00
 
                       40 or More Years
 
190.00
 




 
(4)
With respect to an Employee who has completed at least 15 years but less than 20
years of Credited Service, the minimum normal retirement Benefit shall be Seven
Dollars and Fifty Cents ($7.50) per month for each year of Credited Service.

 

 
(5)
Reserved.

  (6) Reserved. 

 
4. Effective as of September 16, 2005, but only for Participants who incur a
Termination of Employment on or after such date, a new sentence is added to the
end of Section 13.03(c)(ii) of the Plan to provide as follows:


"Current Compensation" shall include any salary deferrals to a cash or deferred
arrangement as defined in Section 401(k) of the Code.


5. Effective as of September 16, 2005, but only for Participants who incur a
Termination of Employment on or after such date, a new sentence is added to the
end of Section 13.05(c)(ii) of the Plan to provide as follows:


 "Current Compensation" shall include any salary deferrals pursuant to a cash or
deferred arrangement as defined in Section 401(k) of the Code.


PART C


6. Effective for distributions commencing on or after March 28, 2005, Section
11.06 of the Plan is amended to provide as follows:


11.06 Payment of Small Pensions
 
Notwithstanding any other provision of the Plan (including, but not limited to,
any Appendix) to the contrary, the following shall apply:
 

 
(a)
Deemed Cash-Out. If a Participant's vested Accrued Pension is zero, the
Participant shall be deemed to have received a distribution of the entire
benefit to which he was

 
11

--------------------------------------------------------------------------------



    entitled under the Plan on the date his employment with the Controlled Group
terminated, in lieu of all other benefits under the Plan.

     

 
(b)
Automatic Cash-Out. If the Actuarial Equivalent of a Participant's vested
Accrued Pension does not exceed $1,000, the Pension shall be paid as soon as
reasonably practicable following the Participant's Termination of Employment in
a single sum that is the Actuarial Equivalent of the Participant's vested
Accrued Pension, provided that any such single sum payment may be made with
respect only to a Pension the payment of which has not commenced.

 

 
(c)
Bargaining Participant Elective Cash-Out. If a Participant is a "Bargaining
Participant" who has not attained Normal Retirement Age, and the Actuarial
Equivalent of the Participant's vested Accrued Pension exceeds $1,000, but does
not exceed $3,500, at the time of commencement, the Participant (without the
consent of the Participant's Spouse, if any, and without being provided or
offered the qualified joint and survivor annuity or any other form of payment)
may elect in accordance with rules established by the Plan Administrator to
receive a single sum that is the Actuarial Equivalent of the Participant's
vested Accrued Pension. The Plan Administrator shall furnish the Participant
with a written description of the terms and conditions of the Participant's
election within the 60-day period ending 30 days before the date as of which the
Participant's Pension is to commence. If a Participant is a "Bargaining
Participant" who has attained Normal Retirement Age, and the Actuarial
Equivalent of the Participant's vested Accrued Pension exceeds $1,000, but does
not exceed $3,500, at the time of commencement, the Pension shall be paid as
soon as reasonably practicable following the later of the Participant's
Termination of Employment or attainment of Normal Retirement Age in a single sum
that is the Actuarial Equivalent of the Participant's vested Accrued Pension.

 

 
(d)
Non-Bargaining Participant Elective Cash-Out. If a Participant is a
"Non-Bargaining Participant" who has not attained Normal Retirement Age, and the
Actuarial Equivalent of the Participant's vested Accrued Pension exceeds $1,000,
but does not exceed $5,000, at the time of commencement, the Participant
(without the consent of the Participant's Spouse, if any, and without being
provided or offered the qualified joint and survivor annuity or any other form
of payment) may elect in accordance with rules established by the Plan
Administrator to receive a single sum that is the Actuarial Equivalent of the
Participant's vested Accrued Pension. The Plan Administrator shall furnish the
Participant with a written description of the terms and conditions of the
Participant's election within the 60-day period ending 30 days before the date
as of which the Participant's Pension is to commence. If a Participant is a
"Non-Bargaining Participant" who has attained Normal Retirement Age, and the
Actuarial Equivalent of the Participant's vested Accrued Pension exceeds $1,000,
but does not exceed $5,000, at the time of commencement, the Pension shall be
paid as soon as reasonably practicable following the later of the Participant's
Termination of Employment or attainment of Normal Retirement Age in a single sum
that is the Actuarial Equivalent of the Participant's vested Accrued Pension.

 

 
(e)
Cash-Out Definitions. For purposes of this Section 11.06, a "Bargaining
Participant" shall mean a Participant who, on the last date on which he was an
employee of a member of the Controlled Group, was covered by a collective
bargaining agreement that provided for his participation in the Plan, except for
a member covered by a collective bargaining agreement providing for coverage
under Appendix MM to Section

 
12

--------------------------------------------------------------------------------



    13.37. For purposes of this Section 11.06, a "Non-Bargaining Participant" is
a Participant who is not a Bargaining Participant.

     

 
(f)
Cash-Out Actuarial Equivalent. For purposes of this Section 11.06, Actuarial
Equivalent for determining the single sum payment shall be determined on the
basis of paragraph (i) of subsection (a) of Section 1.03, but without regard to
clause (B) of paragraph (i) of subsection (a) of Section 1.03, provided that, if
an Appendix provides different mortality and interest assumptions for
determining a single sum with respect to part (or all) of the vested Accrued
Pension, those mortality and interest assumptions shall apply to determine the
single sum for that part of the vested Accrued Pension.

 

 
(g)
Override. The foregoing provisions of this Section 11.06 shall apply in lieu of
any mandatory single sum payment provisions of the Plan, including Section 5.3
of Appendix I to Section 13.09, Section 11.10S of Appendix S to Section 13.19,
Section 6 of Article VI of Appendix T to Section 13.19, Section 4.06(a) of
Appendix MM to Section 13.37 and Section 6.6 of Appendix OO to Section 13.38.

 
PART D
 
7. Effective beginning as of December 31, 2005, a new subparagraph (L) is added
to the end of paragraph (2) of subsection (d) of Section 1.01 of the Plan to
provide as follows:
 

 
(L)
For purposes of applying Appendix OO to Section 13.38 to a Participant who is an
Employee described in Section 11.1 of Appendix OO to Section 13.38 who has had a
Change in Employment Status from Appendix OO to Section 13.38 to non-Appendix OO
to Section 13.38, the benefit under Appendix OO to Section 13.38 shall be
determined in accordance with the provisions of Appendix OO to Section 13.38 as
in effect on the date of the Change in Employment Status, but (i) only with
respect to Accredited Service for employment before January 1, 2006 (except for
the eligibility purposes as provided in Article XI of Appendix OO to
Section 13.38), and (ii) only with respect to the accrued benefit accrued before
January 1, 2006, except that the offset for "Other Pension Plan" benefits in
subsection (d) of Section 5.1 of Appendix OO to Section 13.38, if applicable,
shall be based on the "Other Pension Plan" benefits earned before January 1,
2006.

 
8. Effective beginning as of December 31, 2005, subparagraph (H) of paragraph
(2) of subsection (d) of Section 1.01 of the Plan is amended to provide as
follows:
 

 
(H)
(i) For purposes of applying Appendix OO to Section 13.38 to a Participant who
has had a Change in Employment Status prior to January 1, 2006 from Appendix OO
to Section 13.38 with respect to employment covered by a collective bargaining
agreement that provides for benefits under Appendix OO to Section 13.38 to
non-Appendix OO to Section 13.38, or vice versa, the benefit under Appendix OO
to Section 13.38 shall be determined in accordance with the provisions of
Appendix OO to Section 13.38 (Accredited Service for employment before, on and
after the Change in Employment Status and offset of "Other Pension Plan"
benefits earned before, on and after the Change in Employment Status, in each
case, as provided in Appendix OO to Section 13.38).

 
13

--------------------------------------------------------------------------------



   
(ii) For purposes of applying Appendix OO to Section 13.38 to a Participant who
has had a Change in Employment Status after December 31, 2005 from Appendix OO
to Section 13.38 with respect to employment covered by a collective bargaining
agreement that provides for benefits under Appendix OO to Section 13.38 to
non-Appendix OO to Section 13.38, the benefit under Appendix OO to Section 13.38
shall be determined in accordance with the provisions of Appendix OO to
Section 13.38 as in effect on the date of the Change in Employment Status, but
(i) only with respect to Accredited Service for employment before the Change in
Employment Status (except for eligibility purposes under Sections 4.3, 4.4 and
4.5, and, if applicable, eligibility purposes under subsection (b) of Section
5.1), and (ii) only with respect to the accrued benefit accrued before the
Change in Employment Status, except that the offset for "Other Pension Plan"
benefits in subsection (d) of Section 5.1 of Appendix OO to Section 13.38, if
applicable, shall be based on the "Other Pension Plan" benefits earned before
the Change in Employment Status.

 

   
(iii) For purposes of applying Appendix OO to Section 13.38 to a Participant who
has had a Change in Employment Status after December 31, 2005 from non-Appendix
OO to Section 13.38 to Appendix OO to Section 13.38 with respect to employment
covered by a collective bargaining agreement that provides for benefits under
Appendix OO to Section 13.38, the benefit under Appendix OO to Section 13.38
shall be determined in accordance with the provisions of Appendix OO to Section
13.38 (Accredited Service for employment before, on and after the Change in
Employment Status and offset of "Other Pension Plan" benefits earned before, on
and after the Change in Employment Status, in each case, as provided in Appendix
OO to Section 13.38).

 
9. Effective beginning as of December 31, 2005, a new Article XI is added to the
end of Appendix OO to Section 13.38 of the Plan to provide as follows:
 
ARTICLE XI CESSATION OF ACCRUALS FOR CERTAIN FORMER BARGAINING EMPLOYEES
 
11.1 Application The provisions of this Article XI are effective beginning as of
December 31, 2005, and shall apply to an individual to whom Article IX and
Article X are not applicable and who prior to December 31, 2005 was an Employee
covered by a collective bargaining agreement providing for coverage under this
Appendix OO and who on December 31, 2005 is not an Employee covered by a
collective bargaining agreement providing for coverage under this Appendix OO.
 
11.2  Cessation of Benefit Accruals
 
(a) For periods after December 31, 2005, there shall be no benefit accruals
under this Appendix OO (including, but not limited to, Schedule I to
Appendix OO) with respect to an Employee described in Section 11.1, including,
but not limited to, any crediting of Accredited Service under this Appendix OO
(including, but not limited to, "GTE Service" under Schedule I to Appendix OO)
with respect to an Employee described in Section 11.1.
 
14

--------------------------------------------------------------------------------


(b) Notwithstanding the provisions of paragraph (a) of this Section 11.2:
 
(i) Reserved.
 
(ii) An Employee described in Section 11.1 shall be credited with Accredited
Service under this Appendix OO for periods after December 31, 2005, solely for
eligibility purposes under Sections 4.3, 4.4, and 4.5, and if applicable,
eligibility purposes under subsection (b) of Section 5.1.
 
                           (iii) For an Employee described in Section 11.1 who
is eligible for a Service Pension under Section 5.1 and begins receiving his
Service Pension as of
any date on or after his Normal Retirement Date, the following shall apply:  The
amount determined under subsection (a) of Section 5.1 shall not be less than the
amount the Employee would receive if the Employee's benefit were determined
under Section 5.3 with respect to the Employee's Accredited Service for
employment prior to January 1, 2006.
 
(iv) For an Employee described in Section 11.1 who is eligible for a Service
Pension under Section 5.1 and who begins receiving his Service Pension as of any
date that precedes his Normal Retirement Date, the following shall apply: The
amount determined under subsection (a) of Section 5.1 shall not be less than the
amount the Employee would receive if the Employee's benefit commencing at or
after his Normal Retirement Date were determined under Section 5.3 with respect
to the Employee's Accredited Service for employment prior to January 1, 2006. If
the Employee has an accrued benefit under this Appendix OO that is equal to or
greater than the applicable amount determined under subsection (c) of
Section 5.1 with respect to the Employee's Accredited Service for employment
prior to January 1, 2006, the amount determined under subsection (b) of
Section 5.1 shall not be less than the applicable amount determined under
subsection (c) of Section 5.1 with respect to the Employee's Accredited Service
for employment prior to January 1, 2006.
 
(v) An Employee described in Section 11.1 who becomes covered by a KY collective
bargaining agreement shall accrue benefits under this Appendix OO in the manner
and to the extent, if any, provided for an Employee covered by a KY collective
bargaining agreement.
 

(vi) For purposes of this paragraph (b), the terms "Alltel collective bargaining
agreement," "ALIANT collective bargaining agreement," and "KY collective
bargaining agreement" (and variations of such terms) shall have the meanings
given those terms in paragraph (1) of subsection (d) of Section 1.01 of the
Plan.
 
11.3. Overriding Provisions The provisions of this Article XI shall apply
notwithstanding any other provision of the Plan to the contrary.
 
10. Effective beginning as of December 31, 2005, the last sentence of
subparagraph (i) of paragraph (b) of Section 8.2 of Appendix OO to the Plan is
amended to provide as follows:
 
15

--------------------------------------------------------------------------------


For an Employee who is described in Section 8.1 and to whom subsection (a) of
Section 7.7 of this Appendix OO applies, subsection (a) of Section 7.7 of this
Appendix OO shall be applied by taking into account amounts earned after
December 31, 2002 and prior to January 1, 2006 in determining the Employee's
"Total Monthly Compensation" (as defined in and used for purposes of Article
XXII of the Former Plan).
 
11. Effective beginning as of December 31, 2005, the last sentence of
subparagraph (i) of paragraph (b) of Section 9.2 of Appendix OO to Section 13.38
of the Plan is amended to provide as follows:
 
For an Employee who is described in Section 9.1 and to whom subsection (a) of
Section 7.7 of this Appendix OO applies, subsection (a) of Section 7.7 of this
Appendix OO shall be applied by taking into account amounts earned after
December 31, 2003 and prior to January 1, 2006 in determining the Employee's
"Total Monthly Compensation" (as defined in and used for purposes of Article
XXII of the Former Plan).
 
12. Effective beginning as of December 31, 2005, the last sentence of
subparagraph (i) of paragraph (b) of Section 10.2 of Appendix OO to Section
13.38 of the Plan is amended to provide as follows:
 
For an Employee who is described in Section 10.1 and to whom subsection (a) of
Section 7.7 of this Appendix OO applies, subsection (a) of Section 7.7 of this
Appendix OO shall be applied by taking into account amounts earned after
December 31, 2004 and prior to January 1, 2006 in determining the Employee's
"Total Monthly Compensation" (as defined in and used for purposes of Article
XXII of the Former Plan).
 
13. Effective beginning as of December 31, 2005, clause (i) of paragraph (b) of
Section 2 of Article VII of Appendix T of Section 13.19 of the Plan is amended
to provide as follows:
 
(i) The Average Annual Compensation of an Employee described in clause (i),
clause (ii), or clause (iii) of Section 1 of this Article VII shall take into
account amounts earned on and after March 5, 1995 and prior to January 1, 2006,
or with respect to an Employee described in clause (iii) of Section 1 of this
Article VII, after the date of his Change in Employment Status and prior to
January 1, 2006 that would be included in the Employee's Average Annual
Compensation, if any, but for the provisions of this Article VII or subsection
(d) of Section 1.01 of the Plan. Furthermore, the "GTE Compensation" (as defined
in Paragraph 1.g. of Attachment I to Appendix T) of an Employee described in
clause (i), clause (ii), or clause (iii) of Section 1 of this Article VII shall
take into account amounts earned on and after March 5, 1995 and prior to January
1, 2006, or, with respect to an Employee described in clause (iii) of Section 1
of this Article VII, after the date of his Change in Employment Status and prior
to January 1, 2006 that would be included in the Employee's "GTE Compensation"
(as defined in Paragraph 1.g. of Attachment I to Appendix T), if any, but for
the provisions of this Article VII or subsection (d) of Section 1.01 of the
Plan.
 
14. Effective beginning as of December 31, 2005, a new Article XXIV is added to
the end of the Plan to provide as follows:
 
ARTICLE XXIV
CLOSING OF PARTICIPATION AND CESSATION OF ACCRUALS
 
24.01    Closing of Participation
 
16

--------------------------------------------------------------------------------



   
Notwithstanding any other provision of the Plan to the contrary, any person who
has not become a Participant on or before December 31, 2005 shall not thereafter
become a Participant, except that an Employee covered by a collective bargaining
agreement between an Employer and a representative of such Employee may become a
Participant as agreed to by the Employer and representative of such Employee in
such collective bargaining agreement.

 

 
24.02
Cessation of Benefit Accruals

 
(a)       Notwithstanding any other provision of the Plan to the contrary,
except as provided for a Participant described in paragraph (b) of this Section
24.02 and as
provided for a Participant who is covered by a collective bargaining agreement
providing for coverage under the Plan, for periods after December 31, 2005,
there shall be no further benefit accruals under the Plan.
 
By way of illustration and not of limitation, the Participant's Accrued Pension
under Section 1.01(b) and/or Section 1.01(c) shall be determined as if the
Participant's employment with the Controlled Group terminated as of the earlier
of December 31, 2005 or the date of the Participant's Termination of Employment
and based on the Participant's Average Monthly Compensation (or other
compensation) and Benefit Service (or other service) as of the earlier of
December 31, 2005 or the date of the Participant's Termination of Employment.
The cessation of benefit accruals under this Section 24.02 shall not affect the
crediting of Vesting Years of Service (or other service) toward eligibility for
an Early Retirement Pension under Section 10.02 or a deferred Vested Pension
under Section 10.04 (or other early retirement pension, deferred vested pension
or other benefit for which eligibility is limited by service).
 
(b)       For a person who is an Employee (other than as a leased employee) on
December 31, 2005, who is a Participant as of December 31, 2005, who has
attained 40
years of age as of December 31, 2005, and who has two or more Vesting Years of
Service as of December 31, 2005, the following shall apply: Except as provided
for a Participant who is covered by a collective bargaining agreement providing
for coverage under the Plan, for periods after the earlier of December 31, 2010
or the date of such Participant's Termination of Employment, there shall be no
further benefit accruals under the Plan for such Participant.
 
By way of illustration and not of limitation, the Participant's Accrued Pension
under Section 1.01(b) and/or Section 1.01(c) shall be determined as if the
Participant's employment with the Controlled Group terminated as of the earlier
of December 31, 2010 or the date of the Participant's Termination of Employment
and based on the Participant's Average Monthly Compensation (or other
compensation) and Benefit Service (or other service) as of the earlier of
December 31, 2010 or the date of the Participant's Termination of Employment.
The cessation of benefit accruals under this Section 24.02 shall not affect the
crediting of Vesting Years of Service (or other service) toward eligibility for
an Early Retirement Pension under Section 10.02 or a deferred Vested Pension
 
17

--------------------------------------------------------------------------------


 
under Section 10.04 (or other early retirement pension, deferred vested pension
or other benefit for which eligibility is limited by service).
 
PART E
 
15. Effective for distributions commencing on or after January 1, 2006, Section
10.01LL(b) of Appendix LL to Section 13.37 of the Plan is amended to provide as
follows:


(b)       With respect to the Participant's Aliant Benefit: A Participant whose
Retirement occurs on or after his Normal Retirement Date shall be eligible for a
normal retirement
    Pension commencing with the first day of the month following his Normal
Retirement Date with respect to his Aliant Benefit in an amount equal to his
Aliant Benefit.


16. Effective for distributions commencing on or after January 1, 2006, the
first sentence of the second paragraph of Section 10.02LL(d) of Appendix LL to
Section 13.37 of the Plan is amended to provide as follows:


The "Early Retirement Benefit" shall be monthly payments commencing as early as
the first day of the month following the Participant's early retirement date or
on the first day of the month following the exhaustion of any Employer-financed
disability benefits and in an amount equal to his Aliant Benefit.


17. Effective January 1, 2006, but only for Participants who incur a Termination
of Employment on or after such date, the first sentence of Section 10.03 of the
Plan is amended to provide as follows:


A Participant who is covered by a collective bargaining agreement providing for
coverage under the Plan, has 10 or more Vesting Years of Service, and has a
Termination of Employment due to his Total and Permanent Disability prior to the
attainment of age 65 shall be eligible for a Disability Retirement Pension until
the earlier of (1) the earlier of (i) the death of such retired Participant or
(ii) the retired Participant's recovery from his Total and Permanent Disability,
or (2) the retired Participant begins to receive an Early Retirement Pension or
Normal Retirement Pension.


18. Effective January 1, 2006, but only for Participants who incur a Termination
of Employment on or after such date, Section 13.05(e) of the Plan is amended to
provide as follows:


(e)       Minimum Disability Retirement Pension. - For a Participant who is
covered by a collective bargaining agreement providing for coverage under the
Plan, and who, upon
his Disability Retirement, has attained age 45 and completed 10 Vesting Years of
Service, a monthly amount calculated in accordance with subsection (d) above.


19. Effective January 1, 2006, but only for Participants who incur a Termination
of Employment on or after such date, Section 10.03Q of Appendix Q to Section
13.17 of the Plan is amended to provide as follows:


10.03Q      Reserved.


    
18

--------------------------------------------------------------------------------


20. Effective January 1, 2006, but only for Participants who incur a Termination
of Employment on or after such date, Section 10.03S of Appendix S to Section
13.19 of the Plan is amended to provide as follows:


10.03S     Reserved.


21. Effective January 1, 2006, but only for Participants who incur a Termination
of Employment on or after such date, Section 4 of Article IV of Appendix T to
Section 13.19 of the Plan is amended to provide as follows:


4.     Reserved.


22. Effective January 1, 2006, but only for Participants who incur a Termination
of Employment on or after such date, Section 4.4 of Article IV of Appendix OO to
Section 13.38 of the Plan is amended to provide as follows:
                 
                 4.4      Disability Retirement Any Employee covered by a
collective bargaining agreement providing for coverage under the Plan with 15 or
more years of Accredited Service shall be entitled to a Disability Pension if he
becomes Disabled. The normal Pension Commencement Date of the Disability Pension
shall be the first day of the month next following the Employee's Normal
Retirement Date. However, the Employee may elect, in accordance with Section 6.8
to have his Disability Pension commence as of the first day of any month
preceding his Normal Retirement Date.


23. Effective January 1, 2006, but only with respect to deaths occurring on or
after such date, Section 13.08(g) of the Plan is amended to provide as follows:


(g)           Minimum Death Benefit - The surviving spouse, if any, of a
Participant who an Employee covered by a collective bargaining agreement
providing for coverage under
the Plan or who on his Termination of Employment was an Employee covered by a
collective bargaining agreement providing for coverage under the Plan and who
dies prior to commencement of his Pension but after (i) his Normal Retirement
Date or (ii) after having attained 10 or more Vesting Years of Service shall be
entitled to receive a Qualified Preretirement Survivor Annuity based on the
assumption that the Participant retired on the date of his death with a Pension
determined under the provisions of subsection (c), (d) or (f) above, as
applicable.


24. Effective January 1, 2006, for distributions commencing on or after that
date, Section 10.04Q(f)(i) of Appendix Q to Section 13.17 of the Plan is amended
to provide as follows:


(f)(i)    A former Participant who has at least 5 Vesting Years of Service but
who is not eligible for a Normal Retirement Pension, an Early Retirement
Pension, or a Disability
Retirement Pension shall be entitled to a Deferred Vested Pension with respect
to his SLT Benefit. The monthly Pension of a former Participant eligible for a
Deferred Vested Pension with respect to his SLT Benefit shall be equal to his
Accrued Pension attributable to his SLT Benefit. The Deferred Vested Pension
with respect to the SLT Benefit of a former Participant shall commence as of the
first day of the month coinciding with or next following his attainment of age
65, except that a former Participant who has attained age 55 may elect to
commence as of the first day of any month which is prior to his Normal
Retirement Date and after he attains age 55, but if his Deferred Vested Pension
 
 
19

--------------------------------------------------------------------------------


attributable to his SLT Benefit commences prior to his Normal Retirement Date,
it shall be actuarially reduced from Normal Retirement Date to the early
commencement date on the basis of the assumptions used to determine Actuarial
Equivalence under Section 1.03Q.


25. Effective January 1, 2006, a new paragraph is added to the end of Section
11.05Q of Appendix Q to Section 13.17 of the Plan to provide as follows:


If both the Participant and the Beneficiary (or beneficiaries) with respect to
his SLT Benefit designated by him die after the date that the Participant's SLT
Benefit commences under the Plan, but before the full payment has been effected
under any option under this Appendix Q providing for payments for a period
certain, the commuted value of the payments for the remainder of the period
certain shall be paid in a lump sum to any contingent beneficiary designated by
the Participant, or if the Participant has not designated a contingent
beneficiary, the contingent beneficiary designated by the Beneficiary with
respect to his SLT Benefit; provided, however, that if no person so designated
is living upon the occurrence of such contingency, then the remaining death
benefits, if any, shall be payable to the estate of such Beneficiary with
respect to his SLT Benefit in a lump sum.


26. Effective January 1, 2006, but only with respect to deaths occurring on or
after such date, Section 12.01Q of Appendix Q to Section 13.17 of the Plan is
amended to provide as follows:


12.01Q      Death Prior to Pension Commencement


The provisions for determining the monthly Qualified Preretirement Survivor
Annuity under subsections (a)-(e) of Section 12.01 shall be applied separately
to the Accrued Pension of the Participant attributable to his SLT Benefit. In
determining the monthly Qualified Preretirement Survivor Annuity with respect to
his SLT Benefit, calculation of the SLT Benefit and references to the time and
form of payment with respect to the SLT Benefit shall be determined under this
Appendix Q (including applying the age and service requirements and benefit
calculation provisions of Sections 10.02(c)Q and 10.04Q, as applicable, and the
deemed form of payment of 11.01(b)Q(b)(2).


27. Effective January 1, 2006, for distributions commencing on or after that
date, Section 10.04S(h) of Appendix S to Section 13.19 of the Plan is amended to
provide as follows:


(h)   Reserved.


28. Effective January 1, 2006, Section 10.04S(i) of Appendix S to Section 13.19
of the Plan is amended to provide as follows


(i)   Reserved.


29. Effective January 1, 2006, Section 10.04S(j) of Appendix S to Section 13.19
of the Plan is amended to provide as follows


(j)   Reserved.


20

--------------------------------------------------------------------------------


30. Effective January 1, 2006, but only with respect to deaths occurring on or
after such date, Section 6.a of Attachment I to Appendix S to Section 13.19 of
the Plan is amended to provide as follows:


a.   Reserved.


31. Effective January 1, 2006, but only with respect to deaths occurring on or
after such date, Section 5.a of Attachment II to Appendix S to Section 13.19 of
the Plan is amended to provide as follows:


a.   Reserved.


32. Effective January 1, 2006, but only with respect to deaths occurring on or
after such date, Section 12.01S(g) of Appendix S to Section 13.19 of the Plan is
amended to provide as follows:


(g)     The normal Pension Commencement Date of a Qualified Preretirement
Survivor Annuity shall be the first day of the month next following the later of
the deceased Participant's Normal Retirement Age or the date of his death.
However, his surviving Spouse may elect to commence a Qualified Preretirement
Survivor Annuity with respect to the Participant's GTE Benefit at any time prior
to the date the deceased Participant would have attained his Normal Retirement
Age, but in no event earlier than the earliest date on which the deceased
Participant could have elected to receive a retirement pension if he had not
died and had earned no additional Benefit Service or Accredited Service under
the Plan. The provisions of subsection (c) of Section 12.01 shall not apply with
respect to a Participant's GTE Benefit.


33. Effective January 1, 2006, but only with respect to deaths occurring on or
after such date, Section 12.01S(h) of Appendix S to Section 13.19 of the Plan is
amended to provide as follows:
 
(h)   If a Spouse elects, in accordance with paragraph (g) of this
Section 12.01S, to have the Qualified Preretirement Survivor Annuity with
respect to the deceased Participant's
GTE Benefit attributable to the GTE Telephone Operations Salaried Pension Plan
commence as of a date preceding the deceased Participant's Normal Retirement
Age, the amount of such Qualified Preretirement Survivor Annuity shall be
reduced in accordance with subparagraph (ii) of paragraph (c) of this Section
10.02S if the deceased Participant had met the age and service requirements for
an Early Retirement Pension with respect to his GTE Benefit attributable to the
GTE Telephone Operations Salaried Pension Plan at his Termination of Employment;
otherwise, the Qualified Preretirement Survivor Annuity with respect to the
deceased Participant's GTE Benefit attributable to the GTE Telephone Operations
Salaried Pension Plan shall be reduced for early commencement in accordance with
the appropriate factor in Table I - Early Commencement Factors for Deferred
Vested Benefits.


34. Effective January 1, 2006, but only with respect to deaths occurring on or
after such date, Section 12.01S(i) of Appendix S to Section 13.19 of the Plan is
amended to provide as follows:
 
21

--------------------------------------------------------------------------------


(i)     If a Spouse elects, in accordance with paragraph (g) of this
Section 12.01S, to have the Qualified Preretirement Survivor Annuity with
respect to the deceased
Participant's GTE Benefit attributable to the GTE South Incorporated (Southeast)
Plan for Hourly-Paid Employees' Pensions commence as of a date preceding the
deceased Participant's Normal Retirement Age, the amount of such Qualified
Preretirement Survivor Annuity shall be reduced in accordance with
subparagraph (ii) of paragraph (d) of this Section 10.02S if the deceased
Participant had met the age and service requirements for an Early Retirement
Pension with respect to his GTE Benefit attributable to the GTE South
Incorporated (Southeast) Plan for Hourly-Paid Employees' Pensions at his
Termination of Employment; otherwise, the Qualified Preretirement Survivor
Annuity with respect to the deceased Participant's GTE Benefit attributable to
the GTE South Incorporated (Southeast) Plan for Hourly-Paid Employees' Pensions
shall be reduced for early commencement in accordance with the appropriate
factor in Table I - Early Commencement Factors for Deferred Vested Benefits.


35. Effective January 1, 2006, but only with respect to deaths occurring on or
after such date, Section 4(b) of Article V of Appendix T to Section 13.19 of the
Plan is amended to provide as follows:
 
(b)     The normal Pension Commencement Date of a Spouse's Pension shall be the
first day of the month next following the later of the deceased Employee's
Normal  
  Retirement Date or the date of his death. However, his surviving Spouse may
elect, in accordance with Section 8 of Article VI of this Appendix T, to
commence that the
  Pension Commencement Date shall be the first day of any month before the
deceased Employee's Normal Retirement Date and after the month of the Employee's
death, 
  provided that the Pension Commencement Date shall not be earlier than the
earliest date on which the deceased Employee could have elected to receive a
Pension if he
  had not died and had earned no additional Accredited Service under the Plan.


36. Effective January 1, 2006, but only with respect to deaths occurring on or
after such date, Section 4(c) of Article V of Appendix T to Section 13.19 of the
Plan is amended to provide as follows:
 
(c)      If a Spouse elects, in accordance with subsection (b) above, to have
the Spouse's Pension commence as of a date preceding the deceased Employee's
Normal Retirement
  Date, the amount of the Spouse's Pension (1) shall be reduced in accordance
with paragraph (b) of Section 1 of Article V of this Appendix T if the deceased
Participant 
  had met the age and service requirements for Early Retirement specified in
Section 3 of Article IV of this Appendix T at the time his employment terminated
with the
  Company and the Affiliates, and (2) otherwise, shall be reduced for early
commencement in accordance with the appropriate factor in Table I - Early
Commencement
  Factors for Deferred Vested Benefits, except that the factor shall be 100% in
the case of a Disability Retirement with respect to the Participant's GTE
Benefit attributable
  to the GTE South Incorporated (Southeast) Plan for Hourly-Paid Employees'
Pensions.


37. Effective January 1, 2006, for distributions commencing on or after that
date, Section 4(d) of Article V of Appendix T to Section 13.19 of the Plan is
amended to provide as follows:
 
 
22

--------------------------------------------------------------------------------


       (d)     Reserved.
 
38. Effective January 1, 2006, Section 4(e) of Article V of Appendix T to
Section 13.19 of the Plan is amended to provide as follows:


(e)     Reserved.


39. Effective January 1, 2006, Section 4(f) of Article V of Appendix T to
Section 13.19 of the Plan is amended to provide as follows:


(f)     Reserved.


40. Effective January 1, 2006, but only with respect to deaths occurring on or
after such date, Section 5.a of Attachment I to Appendix T to Section 13.19 of
the Plan is amended to provide as follows:


a.     Reserved.


41. Effective January 1, 2006, but only with respect to deaths occurring on or
after such date, Section 5.4(b) of Appendix OO to Section 13.38 of the Plan is
amended to provide as follows:
 
(b)   In the case of a participant who is covered by a collective bargaining
agreement providing for coverage under the Plan who dies before his Normal
Retirement Date while
in the service of a Control Group Affiliate (even if his death occurs during the
period of Accredited Service described in Section 3.6(d)), the Spouse may elect,
in accordance with Section 6.8, that the Pension Commencement Date of the
Spouse's Pension shall be the first day of any month before the participant's
Normal Retirement Date and after the month of the participant's death. The
annual amount of a Spouse's Pension that commences before the participant's
Normal Retirement Date in accordance with this subsection (b) shall not be
reduced on account of such early commencement.


42. Effective January 1, 2006, but only with respect to deaths occurring on or
after such date, Section 5(a) of Schedule I to Appendix OO to Section 13.38 of
the Plan is amended to provide as follows:


(a)    An Employee covered by a collective bargaining agreement providing for
coverage under the Plan who is a Contel Participant shall be eligible under this
Appendix OO to receive any ancillary benefit that is part of a Transitional
Benefit or Special Minimum Benefit provided under Articles 14 and 15 of the
Contel Plan, including, but not limited to, the Special Surviving Spouse Benefit
that is provided for in Section 14.5 of the Contel Plan, but only with respect
to the Contel Participant's Transitional Benefit or Special Minimum Benefit that
has accrued as of January 31, 1993.


43. Effective for distributions commencing on or after April 1, 2006, Section
1.03 of the Plan is amended to provide as follows:


1.03     Actuarial Equivalent
 
 
23

--------------------------------------------------------------------------------


 
Effective with respect to distributions commencing on or after April 1, 2006 and
any single sum (lump sum) payment made as of a date on or after April 1, 2006:
 
   (a)        Any determination of actuarial equivalence required by the
provisions of the Plan involving a Retirement, termination or death shall be
made on the basis of tables
           prescribed from time to time by the Plan's Actuary; provided,
however, that:
 
    (i)        With respect to a Non-Transitioned Participant (as hereinafter
defined): Except as otherwise provided herein, actuarial equivalence of single
sums shall be
    determined on the basis of the Applicable Mortality Table and the Applicable
Interest Rate, except that a single sum distribution to a Participant shall not
be  
    less than the single sum distribution amount determined on the basis of the
GA-1951 Mortality Table projected to 1975 by Scale C with interest at 8% per 
annum based on the Participant's Accrued Pension as of December 31, 1996 (and
based on the Participant's age at the annuity starting date). In making a
determination under this paragraph (i) with respect to an annuity with a
deferred commencement date, consideration shall not be given to any benefits
provided under Article XII.

 
(ii)       With respect to a Transitioned Participant (as hereinafter defined):
Except as otherwise provided herein, actuarial equivalence of single sums shall
be
determined on the basis of the Applicable Mortality Table and the Applicable
Interest Rate, except that a single sum distribution to a Participant shall not
be less than the single sum distribution amount determined on the basis of the
GA-1951 Mortality Table projected to 1975 by Scale C with interest at 8% per
annum based on the Participant's Accrued Pension as of the last day of the last
Plan Year ending prior to January 1, 2000 (and based on the Participant's age at
the annuity starting date). In making a determination under this paragraph (ii)
with respect to an annuity with a deferred commencement date, consideration
shall not be given to any benefits provided under Article XII.
 
(iii)      Except as otherwise provided herein, any other actuarial equivalence
shall be determined as follows: (A) for a Participant whose employment at his
date of 
Termination of Employment was covered by a collective bargaining agreement
providing for coverage under the Plan, on the basis of the 1951 Basic Annuity
Table projected to 1965 by Scale C with interest at 5% per annum and (B) for all
other participants, on the basis of the RP-2000 Mortality Table for Combined
Healthy lives equally weighted for male and female mortality projected to 2007,
assuming 25% blue collar and 75% white collar employee participation, with
interest at 5% per annum.
 
(iv)      For purposes of this subsection (a), the term "Transitioned
Participant" shall mean a Participant who, on the earlier of the day immediately
preceding the date
of execution of Amendment No. 7 to ALLTEL Corporation Pension Plan (January 1,
1994 Restatement) or the last date on which he was an employee of a member of
the Controlled
 
24

--------------------------------------------------------------------------------


 
Group, was covered by a collective bargaining agreement that provided for his
particiation in the Plan, and the term "Non-Transitioned Participant" shall mean
any Participant who is not a Transitioned Participant.
 
   (b)        For the purpose of Section 8.01, the present value of an
Employee's accrued pension shall be on the basis of the RP-2000 Mortality Table
for Combined Healthy
lives equally weighted for male and female mortality projected to 2007, assuming
25% blue collar and 75% white collar employee participation, with interest at 5%
per annum.
 
   (c)        Effective with respect to distributions made on or after
January 1, 1988, actuarial equivalence of any single sum distribution payable
prior to a Participant's Normal
            Retirement Age shall be determined as the present value of the
single life annuity normal retirement form of benefit.
 
44. Effective for distributions commencing on or after April 1, 2006, Section
1.03Q(3) of Appendix Q to Section 13.15 of the Plan is amended to provide as
follows:
 
       (3)           Other Purposes


Except as otherwise provided herein, actuarial equivalence for other purposes
under the Plan with respect to a Participant's SLT Benefit shall be determined
using the RP-2000 Mortality Table for Combined Healthy lives equally weighted
for male and female mortality projected to 2007, assuming 25% blue collar and
75% white collar employee participation, with interest at 5% per annum.


45. Effective for distributions commencing on or after April 1, 2006, a new
paragraph is added to the end of Section 23.02 of the Plan to provide as
follows:


Notwithstanding the foregoing provisions of this Section 23.02, any optional
form of benefit that is eliminated (including through a change in the definition
of actuarial equivalence) on or after January 1, 2001 under the Plan shall be
considered as eliminated for a similarly-situated Participant who has had a
Termination of Employment prior to the date of elimination of the optional form
and for whom the optional form of benefit payable was payable under the Plan or
prior provisions of the Plan. Without limiting the foregoing, (i) a Participant
who has had a Termination of Employment prior to April 1, 2006 and who at the
date of his Termination of Employment was not covered by a collective bargaining
agreement providing coverage under the Plan and for whom the predecessor to
Section 1.03 was applicable shall have any optional form of benefit payable
commencing on or after April 1, 2006 determined in accordance with Section 1.03,
and (ii) a Participant who has had a Termination of Employment prior to April 1,
2006 and for whom the predecessor to Section 1.03Q of Appendix Q to Section
13.15 (including provisions of the Former Plan as defined in Appendix Q to
Section 13.15) was applicable shall have any optional form of benefit payable
commencing on or after April 1, 2006 determined in accordance with Section 1.03Q
of Appendix Q to Section 13.15.


46. Effective for distributions commencing on or after April 1, 2006, Section
11.05(a)(4) of the Plan is amended to provide as follows:


25

--------------------------------------------------------------------------------


(4)        Option D: The following Option D is only available with respect to a
Participant who was an Employee covered by a collective bargaining agreement
providing coverage
     under the Plan at his Termination of Employment: A reduced Pension payable
during the joint lifetime of the Participant and the Participant's Spouse, and
continuing  
     thereafter in the same reduced amount for the life of the Spouse, or in the
original unreduced amount for the life of the Participant.


47. Effective for distributions commencing on or after April 1, 2006, Section
11.05(a)(5) of the Plan is amended to provide as follows:


(5)        Option E: The following Option E is only available with respect to a
Participant who was an Employee covered by a collective bargaining agreement
providing coverage
 under the Plan at his Termination of Employment: A reduced Pension payable
during the joint lifetime of the Participant and the Participant's Spouse, and
continuing  
 thereafter in an amount which is 50% of that reduced amount for the life of the
Spouse, or in the original unreduced amount for the life of the Participant.


48. Effective for distributions commencing on or after April 1, 2006, Section
5.6.3 of Appendix I to Section 13.09 of the Plan is amended to provide as
follows:
 
5.6.3    Joint and Reduced Survivor Annuity. This option provides for reduced
pension payments to and for the life of the Participant and for the continuance
of pension
payments, if the Participant is survived by the contingent annuitant designated
in accordance with Section 7.2 of this Appendix I, equal to 50% of such reduced
pension amount for the then remaining life of the contingent annuitant. This
option is the normal form of payment for a married Participant if the individual
who was the Participant's spouse on his Annuity Starting Date is his contingent
annuitant.


49. Effective for distributions commencing on or after April 1, 2006, Section
11.05S(g)(1) of Appendix S to Section 13.19 of the Plan is amended to provide as
follows:


(1)    A reduced level Pension payable for the life of the Participant, and
continuing thereafter in an amount equal to 100%, 50% or 33-1/3%, as elected by
the Participant, for the
life of the Participant's Spouse or other designated Beneficiary, reduced in
accordance with Table II - Joint and Survivor Factors.


50. Effective for distributions commencing on or after April 1, 2006, Section
6(a) of Article V of Appendix T of Section 13.19 of the Plan is amended to
provide as follows:


(a)     Under the Joint-Survivor Pension, a reduced amount shall be payable to
the Retired Employee for his lifetime. The Beneficiary, if surviving at the
Retired Employee's
death, shall be entitled to receive thereafter a lifetime survivor benefit in an
amount equal to 100%, 50%, or 33-1/3%, as elected by the Employee, of the
reduced amount which had been payable to the Retired Employee, determined
without regard to subsection (d) of Section 1 of this Article V of this Appendix
T, subject however to further reduction by the annual amount of the survivor
benefit, if any payable to the Beneficiary from any Other Pension Plan.


26

--------------------------------------------------------------------------------


51. Effective for distributions commencing on or after April 1, 2006, Section
5.5(b)(i) of Appendix OO to Section 13.38 of the Plan is amended to provide as
follows:


(i)     The Qualified Joint and Survivor Annuity payable by default under
subsection (a)(i), above, shall be a Joint-Survivor Pension under which a
50-percent survivor
annuity is payable to the participant's Spouse as Beneficiary. A participant who
is married on his Pension Commencement Date may elect to waive the default
Qualified Joint and Survivor Annuity in favor of an alternative form of
Qualified Joint and Survivor Annuity, which shall be a Joint-Survivor Pension
under which a 100-percent survivor annuity is payable to the participant's
Spouse as Beneficiary. A participant who is covered by a collective bargaining
agreement providing for coverage under the Plan and who is married on his
Pension Commencement Date also may elect to waive the default Qualified Joint
and Survivor Annuity in favor of an alternative form of Qualified Joint and
Survivor Annuity, which shall be a Joint-Survivor Pension under which a
66-2/3-percent annuity is payable to the participant's Spouse as Beneficiary. In
addition, a participant who is married on his Pension Commencement Date may
elect to waive the default Qualified Joint and Survivor Annuity in favor of a
single life annuity or an optional form of benefit described in Section 5.6.


52. Effective for distributions commencing on or after April 1, 2006, Section
5.6(a)(i) of Appendix OO to Section 13.38 of the Plan is amended to provide as
follows:


(i)     Under the Joint-Survivor Pension, a reduced amount shall be payable to
the Retired Employee for his lifetime. The Beneficiary, if surviving at the
Retired
Employee's death, shall be entitled to receive thereafter a lifetime survivor
benefit in an amount equal to 100 percent, 50 percent, or 33-1/3 percent, as
elected by the Employee, of the reduced amount that had been payable to the
Retired Employee. An Employee who is covered by a collective bargaining
agreement providing for coverage under the Plan also may elect a lifetime
survivor benefit in an amount equal to 66-2/3 percent of the reduced amount that
had been payable to the Retired Employee.


53. A new sentence is added to the end of Section 4(c)(1) of Schedule I to
Appendix OO to Section 13.38 of the Plan to provide as follows:


Notwithstanding the foregoing provisions of this Paragraph 4(c)(1), except for
an Employee who is covered by a collective bargaining agreement providing for
coverage under the Plan at his Termination of Employment, the 66-2/3% qualified
joint and survivor annuity provided under Section 4.6B of the Contel Plan shall
not be an available optional form of benefit under the Plan for the Contel
Participant.


54. Effective for distributions commencing on or after April 1, 2006, a new
sentence is added to the end of Section 1.03H of Appendix H to Section 13.09 of
the Plan to provide as follows:


Notwithstanding the foregoing provisions of this Section 1.03H, the amount
payable under the optional form of payment described in Section 5.6.4 of
Appendix I to this Section 13.09 (Social Security Adjustment Option) shall be
calculated using the Applicable Interest Rate (as defined in Section 1.04-A) and
Applicable Mortality Table (as defined in Section 1.04-B).


55. Effective for distributions commencing on or after April 1, 2006, a new
sentence is added to the end of Section 5.65 of Appendix I to Section 13.09 of
the Plan to provide as follows:


27

--------------------------------------------------------------------------------


Notwithstanding the foregoing provisions of this Section 5.6.5, the amount
payable under the form of payment described in Section 5.6.4 of this Appendix I
(Social Security Adjustment Option) shall be calculated using the Applicable
Interest Rate (as defined in Section 1.04-A) and Applicable Mortality Table (as
defined in Section 1.04-B).


56. Effective January 1, 2006, a new sentence is added to the end of Section
1.37(a)(3) of the Plan to provide as follows:


Notwithstanding the foregoing provisions of this subsection (3), Hours of
Service shall not be credited under this subsection (3) for periods on or after
January 1, 2006 except for an Employee who at the commencement of the Leave of
Absence is covered by a collective bargaining agreement providing for coverage
under the Plan.


57. Effective January 1, 2006, for all persons except with respect to a
Participant who has been re-employed and is an Employee on December 31, 2005,
Section 1.37(h) of the Plan is amended to provide as follows:


(h)       Bridging



   
Notwithstanding any other provision of the Plan to the contrary, any former
Participant who was covered by a collective bargaining agreement providing for
coverage under the Plan on the date of his Termination of Employment,
irrespective of the date of his Termination of Employment, had not fulfilled the
requirements for vested benefits under Section 10.04 of the Plan including any
prior provision hereof, and who is re-employed in employment covered by a
collective bargaining agreement (providing for eligibility under the Plan),
shall have pre-termination Vesting Years of Service and Benefit Service restored
if the number of consecutive years of post-termination employment in employment
covered by a collective bargaining agreement providing coverage under the Plan
is at least 5.



58. Effective January 1, 2006 for all persons except with respect to a
Participant who has been re-employed and is an Employee on December 31, 2005,
Section 1.37(h)A of Appendix A to Section 13.02 of the Plan to provide as
follows:


1.37(h)(A)  Bridging



   
Notwithstanding any other provision of this Plan, any former Participant who was
covered by a collective bargaining agreement providing for coverage under the
Plan on the date of his Termination of Employment, irrespective of the date of
his Termination of Employment, had not fulfilled the requirements for vested
benefits under this Plan including any prior provision hereof, and who is
re-employed in employment covered by a collective bargaining agreement
(providing for eligibility under the Plan), shall have pre-termination Vesting
Service and Benefit Service restored, unless otherwise restored in accordance
with Section 1.37 or Section 10.04, if the number of consecutive years of
post-termination employment in employment covered by a collective bargaining
agreement providing coverage under the Plan is at least 5, provided, however,
that this Section 1.37(h)A shall not result in the

 
 
28

--------------------------------------------------------------------------------


 
        restoration of pre-termination Vesting Years of Service or Benefit
Service with respect to any termination which occurred prior to July 12, 1979.
 
59. Effective January 1, 2006 for all persons except with respect to a
Participant who has been re-employed and is an Employee on December 31, 2005,
Section 1.37(h)C of Appendix C to Section 13.04 of the Plan is amended to
provide as follows:


1.37(h)C         Bridging



   
Notwithstanding any other provision of this Plan, any former Participant who was
covered by a collective bargaining agreement providing for coverage under the
Plan on the date of his Termination of Employment, irrespective of the date of
his Termination of Employment, had not fulfilled the requirements for vested
benefits under this Plan including any prior provision hereof, and who is
re-employed in employment covered by a collective bargaining agreement
(providing for eligibility under the Plan), shall have pre-termination Vesting
Service and Benefit Service restored, unless otherwise restored in accordance
with Section 1.37 or Section 10.04, if the number of consecutive years of
post-termination employment in employment covered by a collective bargaining
agreement providing coverage under the Plan is at least 5, provided, however,
that this Section 1.37(h)C shall not result in the restoration of
pre-termination Vesting Service or Benefit Service with respect to any
termination which occurred prior to January 1, 1981.



60. Effective January 1, 2006 for all persons except with respect to a
Participant who has been re-employed and is an Employee on December 31, 2005,
Section 1.37(h)F of Appendix F to Section 13.07 of the Plan is amended to
provide as follows:


1.37(h)F          Bridging



   
Notwithstanding any other provision of this Plan, any former Participant who was
covered by a collective bargaining agreement providing for coverage under the
Plan on the date of his Termination of Employment, irrespective of the date of
his Termination of Employment, had not fulfilled the requirements for vested
benefits under this Plan including any prior provision hereof, and who is
re-employed in employment covered by a collective bargaining agreement
(providing for eligibility under the Plan), shall have pre-termination Vesting
Service and Benefit Service restored, unless otherwise restored in accordance
with Section 1.37 or Section 10.04, if the number of consecutive years of
post-termination employment in employment covered by a collective bargaining
agreement providing coverage under the Plan is at least 5, provided, however,
that this Section 1.37(h)F shall not result in the restoration of
pre-termination Vesting Service or Benefit Service with respect to any
termination which occurred prior to November 1, 1983.



61. Effective January 1, 2006 for all persons except with respect to a
Participant who has been re-employed and is an Employee on December 31, 2005,
Section 1.37(h)G of Appendix G to Section 13.08 of the Plan is amended to
provide as follows:


1.37(h)G         Bridging
 
29

--------------------------------------------------------------------------------





   
Notwithstanding any other provision of this Plan, any former Participant who was
covered by a collective bargaining agreement providing for coverage under the
Plan on the date of his Termination of Employment, irrespective of the date of
his Termination of Employment, had not fulfilled the requirements for vested
benefits under this Plan including any prior provision hereof, and who is
re-employed in employment covered by a collective bargaining agreement
(providing for eligibility under the Plan), shall have pre-termination Vesting
Years of Service and years of Benefit Service restored, unless otherwise
restored in accordance with Section 1.37 or Section 10.04, if the number of
consecutive years of post-termination employment in employment covered by a
collective bargaining agreement providing coverage under the Plan is at least 5,
provided, however, that this Section 1.37(h)G shall not result in the
restoration of pre-termination Vesting Years of Service or Benefit Service with
respect to any termination which occurred prior to January 1, 1987.



62. Effective January 1, 2006 for all persons except with respect to a
Participant who has been re-employed and is an Employee on December 31, 2005,
Section 1.37(h)H of Appendix H to Section 13.09 of the Plan is amended to
provide as follows:


1.37(h)H         Bridging



   
Notwithstanding any other provision of this Plan, any former Participant who was
covered by a collective bargaining agreement providing for coverage under the
Plan on the date of his Termination of Employment, irrespective of the date of
his Termination of Employment, had not fulfilled the requirements for vested
benefits under this Plan including any prior provision hereof, and who is
re-employed in employment covered by a collective bargaining agreement
(providing for eligibility under the Plan), shall have pre-termination Vesting
Service and Benefit Service restored, unless otherwise restored in accordance
with Section 1.37 or Section 10.04, if the number of consecutive years of
post-termination employment in employment covered by a collective bargaining
agreement providing coverage under the Plan is at least 5, provided, however,
that this Section 1.37(h)H shall not result in the restoration of
pre-termination Vesting Service or Benefit Service with respect to any
termination which occurred prior to January 1, 1990.



63. Effective January 1, 2006 for all persons except with respect to a
Participant who has been re-employed and is an Employee on December 31, 2005,
Section 1.37(h)S(a) to Appendix S to Section 13.19 of the Plan is amended to
provide as follows:



 
(a)
Notwithstanding any other provision of this Plan, any former Participant who was
covered by a collective bargaining agreement providing for coverage under the
Plan on the date of his Termination of Employment, irrespective of the date of
his Termination of Employment, had not fulfilled the requirements for vested
benefits under this Plan including any prior provision hereof, and who is
re-employed in employment covered by a collective bargaining agreement
(providing for eligibility under the Plan), shall have pre-termination Vesting
Service and Benefit Service restored, unless otherwise restored in accordance
with Section 1.37 or Section 10.04, if the number of consecutive years of
post-termination employment in

 
30

--------------------------------------------------------------------------------


 
    employment covered by a collective bargaining agreement providing coverage
under the Plan is at least 5.
 
64. Effective January 1, 2006 for all persons except with respect to a
Participant who has been re-employed and is an Employee on December 31, 2005,
Section 1.37(h)LL to Appendix LL to Section 13.37of the Plan is amended to
provide as follows:


1.37(h)LL       Bridging



   
Notwithstanding any other provision of this Plan, any former Participant who was
covered by a collective bargaining agreement providing for coverage under the
Plan on the date of his Termination of Employment, irrespective of the date of
his Termination of Employment, had not fulfilled the requirements for vested
benefits under this Plan including any prior provision hereof, and who is
re-employed in employment covered by a collective bargaining agreement
(providing for eligibility under the Plan), shall have pre-termination Vesting
Service and Benefit Service restored, unless otherwise restored in accordance
with Section 1.37 or Section 10.04, if the number of consecutive years of
post-termination employment in employment covered by a collective bargaining
agreement providing coverage under the Plan is at least 5, provided, however,
that this Section 1.37(h)LL shall not result in the restoration of
pre-termination Vesting Service or Benefit Service with respect to any
termination which occurred prior to January 1, 2002.



65. Effective January 1, 2006, a new Article XXV is added to the Plan to provide
as follows:


ARTICLE XXV
SPECIAL REFUND OF MANDATORY EMPLOYEE CONTRIBUTIONS
 
25.01   Eligibility
 
 (a)  The provisions of this Article XXV shall apply to a Participant who had
elected to make mandatory employee contributions to a Prior Plan as described in
Section 6.08A of Appendix A to Section 13.02, Section 7.05E of Appendix E to
Section 13.06, or Section 2.4 of Appendix I to Section 13.09 and has not     
withdrawn or otherwise commenced a benefit under the Plan with respect to such
mandatory employee contributions, with interest (the "Mandatory Employee
Contributions").
 
(b)   The provisions of Section 25.03 shall apply and be effective only upon
receipt of a favorable determination letter from the Internal Revenue Service
that the
Plan, as amended (with this Article XXV), continues to be qualified under
Section 401(a) of the Code (the "Letter Date").
 
(c)   The provisions of this Article XXV shall not apply to an Employee who is
covered by a collective bargaining agreement providing for coverage under the
Plan or was an Employee covered by a collective bargaining agreement providing
for coverage under the Plan at his Termination of Employment.
 

 
25.02
   Refund Election

 
31

--------------------------------------------------------------------------------


(a)   As soon as reasonably practicable, the Plan Administrator shall furnish
each Participant described in Section 25.01(a) with a notice and election (in
the form and
manner prescribed by the Plan Administrator) to make a one-time election to
receive a refund of the Participant's Mandatory Employee Contributions. A
Participant (without the consent of the Participant's Spouse, if any, and
without being provided or offered the qualified joint and survivor annuity or
any other form of payment) may elect during the 60-day period beginning with the
date of the Plan's Administrator's furnishing of the notice and election
described in this paragraph to receive a refund of the Participant's Mandatory
Employee Contributions in the form of a single lump sum payment payable as of
the end of the 60-day election period.
 
(b)   The Accrued Pension of any Participant who receives a refund of Mandatory
Employee Contributions in accordance with this Section 25.02 shall not be
reduced by the amount as of the date of the refund of the Accrued Pension of the
Participant that is attributable to the Mandatory Employee Contributions.
 

 
25.03
    Mandatory Refund

 
(a)    As soon as reasonably practical following the Letter Date, the Plan
Administrator shall refund to each Participant who is described in Section
25.01(a) and has
not received a refund of Mandatory Employee Contributions in accordance with
Section 25.02 the Participant's Mandatory Employee Contributions through a
single lump sum payment (without the consent of the Participant or the
Participant's Spouse, if any, and without the Participant being provided or
offered the qualified joint and survivor annuity or any other form of payment).
 
(b)   The Accrued Pension of any Participant who receives a refund of Mandatory
Employee Contributions in a lump sum payment in accordance with this 25.03 shall
not be reduced by the amount as of the date of the refund of the Accrued Pension
of the Participant that is attributable to the Mandatory Employee Contributions.
 
PART F
 
66. Effective as of April 15, 2005, Section 13 of the Plan is amended by adding
the following Section 13.48 thereto:
 
13.48     Employees of Cingular Wireless, LLC
 
(a) Effective Date - April 15, 2005.


(b) Account - None.


(c) Minimum Normal Retirement Pension - None.


(d) Minimum Early Retirement Pension - None.


32

--------------------------------------------------------------------------------


(e) Minimum Disability Retirement Pension - None.


(f) Minimum Deferred Vested Pension - None.


(g) Minimum Death Benefit - None.


(h) Prior Plan Offset - Not Applicable.


(i) Provision Relative to Section 401(a)(12) of the Code - Not Applicable.


(j) Miscellaneous - See APPENDIX YY - SPECIAL PROVISIONS APPLICABLE TO CERTAIN
EMPLOYEES OF CINGULAR WIRELESS, LLC, which follows immediately  hereafter.


 
APPENDIX YY
SPECIAL PROVISIONS APPLICABLE TO CERTAIN EMPLOYEES
OF
CINGULAR WIRELESS, LLC
 
Effective as of April 15, 2005, certain employees of Cingular Wireless, LLC
("Cingular") became employees of the Controlled Group.
 
Notwithstanding any other provision of the Plan, effective April 15, 2005, the
Plan is modified as set forth below with respect to active employees of Cingular
who became employees of the Controlled Group pursuant to the Purchase Agreement
between Cingular and the Company effective April 15, 2005.
 

     A.  
    Section 1.07 is modified by adding to the definition thereof the following:

 
1.07YY   "Basic Compensation" shall include only amounts earned on or after
April 15, 2005.
 

B.  
   Section 1.14 is modified by adding to the definition thereof the following:

 
1.14YY   "Compensation" shall include only amounts earned on or after April 15,
2005.
 

C.  
   Section 1.37(g) is modified as follows:

 
1.37(g)YY    Vesting Service
 
(a)     Participant's eligibility for benefits under the Plan shall be
determined by his period of Vesting Service, in accordance with the following:
 
(i)        Service Prior to April 15, 2005: An Employee's period(s) of
employment with Cingular prior to April 15, 2005, shall be counted as Vesting
Service to the extent
that such periods would have counted under the Plan if such employment had been
with the Company.
 
33

--------------------------------------------------------------------------------


(ii)       Service From and After April 15, 2005: In accordance with the
provisions of Section 1.37(g).
 
(iii)      Notwithstanding any other provision of the Plan, there shall be no
duplication of Vesting Service (or Vesting Years of Service) by reason of any
restoration of, crediting of, or granting of service in respect of any single
period or otherwise.
 

D.  
   Section 1.37(d) is modified as follows:

 
1.37(d)YY     Benefit Service
 
(a)      The amount of the benefit payable to or on behalf of a Participant
shall be determined on the basis of his Benefit Service, in accordance with the
following:
 
   (i)         Benefit Service Prior to April 15, 2005: None.


   (ii)   Benefit Service From and After April 15, 2005: In accordance with the
provisions of Section 1.37(d).



E.  
   Section 1.37(f) is modified as follows:

 
1.37(f)YY       Eligibility Year of Service
 
(a)       A Participant's Eligibility Years of Service under the Plan shall be
determined in accordance with the following:
 

 
(i)
Service Prior to April 15, 2005: An Employee's period(s) of employment with
Cingular prior to April 15, 2005, shall be counted as Eligibility Years of
Service to the extent that such periods would have counted under the Plan if
such employment had been with the Company.




 
(ii)
Service From and After April 15, 2005: In accordance with the provisions of
Section 1.37(f).




 
(iii)
Notwithstanding any other provision of the Plan, there shall be no duplication
of Eligibility Years of Service under the Plan by reason of any restoration of,
crediting of, or granting of service in respect of any single period or
otherwise.



PART G


67. Effective for purposes of determining required minimum distributions for
calendar years beginning with the 2006 calendar year, Section 11.10 of the Plan
is amended to provide as follows:
 
11.10    Limitation on Distributions
 
34

--------------------------------------------------------------------------------


(a)    Provision Pursuant to Section 401(a)(14) of the Code. Unless the
Participant otherwise elects by a written statement signed by him and submitted
to the Plan
Administrator, the payment of benefits under the Plan to the Participant shall
begin not later than the 60th day after the close of the Plan Year in which
occurs the later of (i) the date on which the Participant attains age 65, (ii)
the tenth anniversary of the year the Participant commenced participation in the
Plan, and (iii) the date on which the Participant has a Termination of
Employment.
 
(b)   Provision Pursuant to Section 401(a)(9) of the Code.. Notwithstanding any
other provision of the Plan to the contrary, the following shall apply:
 
(i)     General Rules


(A)      The provisions of this Section 11.10(b) will apply for purposes of
determining required minimum distributions for calendar years beginning with
the 2006 calendar year.
 
(B)      All distributions required under this Section 11.10(b) will be
determined and made in accordance with the Treasury regulations under Section
401
(a)(9) of the Code.
 
(C)       Notwithstanding the other provisions of this Section 11.10(b), other
than Section 11.10(b)(i)(B), distributions may be made under a designation
made before January 1, 1984, in accordance with section 242(b)(2) of the Tax
Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the plan that
relate to section 242(b)(2) of TEFRA.
 
   (ii)            Time and Manner of Distribution



 
(A)
The Participant's entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant's required
beginning date.

 

 
(B)
If the Participant dies before distributions begin, the Participant's entire
interest will be distributed, or begin to be distributed, no later than as
follows:

 

 
(I)
If the Participant's surviving Spouse is the Participant's sole designated
beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

 

 
(II)
If the Participant's surviving Spouse is not the Participant's sole designated
beneficiary,

 
 
35

--------------------------------------------------------------------------------


then distributions to the designated beneficiary will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died.
 

 
(III)
If there is no designated beneficiary, no survivor benefit shall be payable
(except as otherwise provided by the Plan or required by law).

 

 
(IV)
If the Participant's surviving Spouse is the Participant's sole designated
beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse begin (and a survivor benefit is payable
in such circumstances under the Plan), this Section 11.10(b)(ii)(B), other than
Section 11.10(b)(ii)(B)(I), shall apply as if the surviving Spouse were the
Participant.

 
For purposes of this Section 11.10(b)(ii)(B) and Section 11.10(b)(v),
distributions are considered to begin on the Participant's required beginning
date (or, if Section 11.10(b)(ii)(B)(IV) applies, the date distributions are
required to begin to the surviving Spouse under Section 11.10(b)(ii)(B)(I)). If
annuity payments irrevocably commence to the Participant before the
Participant's required beginning date (or to the Participant's surviving Spouse
before the date distributions are required to begin to the surviving Spouse
under Section 11.10(b)(ii)(B)(I)), the date distributions are considered to
begin is the date distributions actually commence.
 
(C)       Unless the Participant's interest is distributed in the form of an
annuity purchased from an insurance company or in a single sum on or before the
required beginning date, as of the first distribution calendar year,
distributions will be made in accordance with Sections 11.10(b)(iii), (iv) and 
(v).  If the Participant's interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Section 401(a)(9) of the Code and the
Treasury regulations. Any part of the Participant's interest which is in the
form of an individual account described in Section 414(k) of the Code will be
distributed in a manner satisfying the requirements of Section 401(a)(9) of the
Code and the Treasury regulations that apply to individual accounts.
 
(iii)       Determination of Amount to be Distributed Each Year
 
 
36

--------------------------------------------------------------------------------




     (A)        If the Participant's interest is paid in the form of annuity
distributions under the Plan, payments under the annuity will satisfy the
following
   requirements:
 
   (I)   the annuity distributions will be paid in periodic payments made at
intervals not longer than one year;
 
   (II)   the distribution period will be over a life (or lives) or (if
otherwise provided by the Plan) over a period certain not longer than the
    period described in Section 11.10(b)(iv) or (v);
 
   (III)  except as permitted in accordance with Q&A-13 of Treasury Regulation
Section 1.401(a)(9)-6, once payments have begun over a
    period certain, the period certain will not be changed even if the period
certain is shorter than the maximum permitted;
 
   (IV)  payments will either be nonincreasing or increase only as follows:
 
   (a)   by an annual percentage increase that does not exceed the annual
percentage increase in a cost-of-living index that is based
   on prices of all items and issued by the Bureau of Labor Statistics;
 
   (b)       to the extent of the reduction in the amount of the Participant's
payments to provide for a survivor benefit upon death, but
   only if the beneficiary whose life was being used to determine the
distribution period described in Section 11.10(b)(iv) dies or 
   is no longer the Participant's beneficiary pursuant to a qualified domestic
relations order within the meaning of Section 414
   (p) of the Code;
 
   (c)       to provide cash refunds of employee contributions upon the
Participant's death;
 
 
37

--------------------------------------------------------------------------------


 
   (d)       to pay increased benefits that result from a Plan amendment;
 
   (e)        as otherwise permitted in accordance with Q&A-14 of Treasury
Regulation Section 1.401(a)(9)-6.
 
     (B)         The amount that must be distributed on or before the
Participant's required beginning date (or, if the Participant dies before
distributions begin,  
                    the date distributions are required to begin under
Section 11.10(b)(ii)(B)(I) or (II)) is the payment that is required for one
payment interval. The 
second payment need not be made until the end of the next payment interval even
if that payment interval ends in the next calendar year. Payment intervals are
the periods for which payments are received, e.g., bi-monthly, monthly,
semi-annually, or annually. All of the Participant's benefit accruals as of  the
last day of the first distribution calendar year will be included in the
calculation of the amount of the annuity payments for payment intervals ending
on or after the Participant's required beginning date.
 
     (C)        Any additional benefits accruing to the Participant in a
calendar year after the first distribution calendar year will be distributed
beginning with 
                   the first payment interval ending in the calendar year
immediately following the calendar year in which such amount accrues.
 

 
(iv)
Requirements For Annuity Distributions That Commence During Participant's
Lifetime



(A)          If the Participant's interest is being distributed in the form of a
joint and survivor annuity for the joint lives of the Participant and a
nonspouse
beneficiary, annuity payments to be made on or after the Participant's required
beginning date to the designated beneficiary after the Participant's death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the Participant using the table set forth
in Q&A-2 of Treasury Regulation Section 1.401(a)(9)-6. If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Participant and a nonspouse beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the designated beneficiary after the expiration of the period certain.
 
(B)          Unless the Participant's Spouse is the sole designated beneficiary
and the form of distribution is a period certain and no life annuity, the period
certain for an annuity
 
38

--------------------------------------------------------------------------------


 
distribution commencing during the Participant's lifetime may not exceed the
applicable distribution period for the Participant under the Uniform Lifetime
Table set forth in Treasury Regulation Section 1.401(a)(9)-9 for the calendar
year that contains the annuity starting date. If the annuity starting date
precedes the year in which the Participant reaches age 70, the applicable
distribution period for the Participant is the distribution period for age 70
under the Uniform Lifetime Table set forth in Treasury Regulation
Section 1.401(a)(9)-9 plus the excess of 70 over the age of the Participant as
of the Participant's birthday in the year that contains the annuity starting
date. If the Participant's Spouse is the Participant's sole designated
beneficiary and the form of distribution is a period certain and no life
annuity, the period certain may not exceed the longer of the Participant's
applicable distribution period, as determined under this Section
11.10(b)(iv)(B), or the joint life and last survivor expectancy of the
Participant and the Participant's Spouse as determined under the Joint and Last
Survivor Table set forth in Treasury Regulation Section 1.401(a)(9)-9, using the
Participant's and Spouse's attained ages as of the Participant's and Spouse's
birthdays in the calendar year that contains the annuity starting date.
 

 
(v)
Requirements For Minimum Distributions Where Participant Dies Before Date
Distributions Begin



(A)   If the Participant dies before the date distribution of his or her
interest begins and there is a designated beneficiary, the Participant's entire
 interest will be distributed, beginning no later than the time described in
Section 11.10(b)(ii)(B)(I) or (II), over the life of the designated 
 beneficiary or over a period certain not exceeding:
 
(I)    unless the annuity starting date is before the first distribution
calendar year, the life expectancy of the designated beneficiary
determined using the beneficiary's age as of the beneficiary's birthday in the
calendar year immediately following the calendar year of the Participant's
death; or
 
39

--------------------------------------------------------------------------------


 
(II)   if the annuity starting date is before the first distribution calendar
year, the life expectancy of the designated beneficiary 
determined using the beneficiary's age as of the beneficiary's birthday in the
calendar year that contains the annuity starting date.
 
(B)   If there is no designated beneficiary, no survivor benefit shall be
payable (except as otherwise provided by the Plan or required by law).
 
(C)   If the Participant dies before the date distribution of his or her
interest begins, the Participant's surviving Spouse is the Participant's sole
designated beneficiary, and the surviving Spouse dies before distributions to
the surviving Spouse begin, this Section 11.10(b)(v) shall apply as if the
surviving Spouse were the Participant, except that the time by which
distributions must begin will be determined without regard to
Section 11.10(b)(ii)(B)(I).
 
(vi)          Definitions


(A)      Designated beneficiary. For purposes of this Section 11.10(b), the term
"designated beneficiary" means any individual designated as a
Beneficiary by the Participant and is the designated beneficiary under Section
401(a)(9) of the Code and Treasury Regulation Section 1.401(a)(9)-1, Q&A-4.
 
(B)          Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant's required beginning
date. For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin pursuant to Section 11.10(b)(ii)(B).
 
    (C)   Life expectancy. Life expectancy as computed by use of the Single Life
Table in Treasury Regulation Section 1.401(a)(9)-9.
 
(D)          Required beginning date. For purposes of this Section 11.10(b), the
term "required beginning date" means  the April 1 following the later of the
calendar year in which the Participant (I) attains age 70-1/2, or (II) retires;
provided, however, that clause (II) shall not be applicable in the case of a
Participant who is a five-percent owner (as defined in Section 416 of the Code)
at any time during the five-Plan-year period ending with or within the calendar
 
 
40

--------------------------------------------------------------------------------


 
year in which such Participant attains age 70-1/2, nor shall it be applicable in
the case of Participant who attains age 70-1/2 on or after January 1, 1988.
Notwithstanding anything to the contrary in the immediately preceding sentence,
a Participant who attains age 70-1/2 within the calendar year 1997, 1998, 1999,
or 2000 and is not a five percent owner (as defined in Section 416 of the Code)
at any time during the five-Plan-year period ending with or within the calendar
year in which such Participant attains age 70-1/2, may elect in the manner and
form prescribed by the Plan Administrator (prior to the commencement of his
Pension) to have clause (II) of the immediately preceding sentence apply to the
Participant.
 
(vii)             Adjustment for Payment after Age 70-1/2. If payment of a
Participant's retirement benefit commences after the April 1 of the calendar
year following the
calendar year in which the Participant attains age 70-1/2 in accordance with the
foregoing provisions of this Section 11.10(b), the Participant's retirement
benefit payable on the date on which benefits commence after employment with the
Controlled Group terminates shall be the greater of (A) the Participant's
retirement benefits otherwise payable upon his employment termination date or
(B) an amount determined as follows in accordance with the "actuarially
increase" provisions of Section 401(a)(9)(C)(iii) of the Code: the "Actuarial
Equivalent" of the Participant's retirement benefits that would have been
payable as of the April 1 of the calendar year following the calendar year in
which the Participant attained age 70-1/2, plus the "Actuarial Equivalent" of
additional benefits accrued after the April 1 of the calendar year following the
calendar year in which the Participant attained age 70-1/2, reduced by the
"Actuarial Equivalent" of any distributions made after the April 1 of the
calendar year following the calendar year in which the Participant attained
age 70-1/2. For purposes of and notwithstanding the immediately preceding
sentence: The amount in clause (A) shall be determined without regard to this
Section 11.10(b)(vii); for purposes of clause (B) any additional benefits
accrued after the April 1 of the calendar year in which the Participant attained
age 70-1/2 shall be reduced by the actuarial increase provided under
clause (B) in accordance with Section 411(b)(1)(H) of the Code; and in
determining the amount in clause (B), the starting point for the period of
actuarial increase shall not be earlier than January 1, 1997. Notwithstanding
the definition of actuarial equivalent otherwise provided in the Plan, for
purposes of this Section 11.10, but not with respect to benefits which accrued
to the Participant under any Appendix to Article XIII, "Actuarial Equivalent"
shall be computed on the basis of RP-2000 Mortality Table for Combined Healthy
lives equally weighted for male and female mortality projected to 2007, assuming
25% blue collar and 75% white collar employee participation, with interest at 5%
per annum.
 
 
41

--------------------------------------------------------------------------------




68. Effective as if originally included in the January 1, 2001 Restatement of
the Plan, Section 11.03 of the Plan is amended to provide as follows:
 
     11.03          Deferred Vested Pension
 
A deferred Vested Pension shall be payable to an eligible Participant commencing
with the first day of the month following his 65th birthday, or, if later,
following the month proper application is made therefor (but with payment in the
normal form of payment and with payments retroactive to the first day of the
month following his 65th birthday), or, in the case of an eligible Participant
with 20 or more Vesting Years of Service, following any month between the ages
of 55 and 65, or in the case of an eligible Participant with 15 or more but less
than 20 Vesting Years of Service following any month between the ages of 60 and
65, in accordance with his election to receive a reduced amount under the
provisions of Section 10.04, provided, in each case, that such Participant is
alive, and shall be payable each month thereafter during the life of such
Participant. The normal form of benefit for a married Participant is a Qualified
Joint and Survivor Annuity with his Spouse as provided in Section 11.04. The
normal form of benefit for all other Participants shall be a single life
annuity. The last payment to the Participant shall be that made at the beginning
of the month in which the death of such Participant occurs, except that if the
Participant is receiving a Qualified Joint and Survivor Annuity as set forth in
Section 11.04, then any payments to him and his Surviving Spouse shall be as set
forth in Section 11.04
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment No. 14 to Alltel Corporation Pension Plan (January 1, 2001
Restatement) to be executed on this 19th day of December, 2005.
 
                        
 

  ALLTEL CORPORATION      
By:  /s/ Scott T. Ford                                           
    Title: President and Chief Executive Officer

                                              

 
 
 
42

--------------------------------------------------------------------------------

